** MEMORANDUM — RIGHT OF LEGISLATURE — SPECIAL ELECTION ** THE GOVERNOR HAS SOLE AUTHORITY TO ORDER A SPECIAL ELECTION ON A MEASURE INITIATED OR REFERRED BY THE PEOPLE, AND THE LEGISLATURE THE SOLE AUTHORITY TO ORDER A SPECIAL ELECTION ON A BILL INITIATED OR A LAW BY THE LEGISLATURE. THIS CONCLUSION IS SUPPORT BY THE FACT THAT DURING THE 41 YEARS SINCE OUR CONSTITUTION WAS ADOPTED, THE LEGISLATURE HAS NEVER ATTEMPTED TO ORDER A SPECIAL ELECTION ON ANY OF THE 248 MEASURES OR REFERRED BY THE PEOPLE.  (INITIATIVE PETITION, REFERENDUM PETITION, REFERENDUM MEASURE) CITE: 34 O.S. 25 [34-25], ARTICLE V, SECTION 1, ARTICLE V, SECTION 2, ARTICLE V, SECTION 3, ARTICLE XXIV, SECTION 1, 34 O.S. 26 [34-26], 34 O.S. 12 [34-12], 34 O.S. 25 [34-25] (FRED HANSEN)